Citation Nr: 1508262	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-33 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to ssservice connection for a heart disorder, to include ischemic heart disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran (appellant) served on active duty from December 1965 to December 1985.  His service included two tours of duty in the Republic of Vietnam; from March 1967 to March 1968 and from June 1970 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In March 2014, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record in the Veteran's Virtual VA folder.

The Veteran's claim for service connection for a heart disorder was initially denied in an unappealed July 2003 rating decision.  The issue at that time was characterized as entitlement to service connection for cholesterol.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014).  However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer.  Furthermore, a heart disorder is a distinct entity from cholesterol.

Regarding the issue of whether new and material evidence has been submitted to reopen the claim for service connection for hypertension, service connection for hypertension was initially denied in the July 2003 rating decision.  As indicated above, the Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200.  Accordingly, new and material evidence is required to reopen this claim.  38 U.S.C.A. § 5108 (West 2002).  While it appears that the RO reopened the claim in February 2012 and reviewed the claim on the merits, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In May 2014, the Veteran submitted additional evidence to the Board consisting of medical records from a private doctor.  There was no waiver of RO jurisdiction submitted by the Veteran.  Thus, this issue is being remanded to the RO for consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).  However, with respect to the issue of whether new and material evidence has been received to reopen a of entitlement to service connection for hypertension, in light of the Board's decision to reopen this claim and remand for further evidentiary development, there is no prejudice to the Veteran and a remand for the RO's initial consideration of this evidence is not required.   

The underlying issue of entitlement to service connection for hypertension, as well as service connection for a heart disorder, to include ischemic heart disease, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied entitlement to service connection for hypertension. 

2.  Evidence associated with the record since the July 2003 rating decision relates to an unestablished fact.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

In view of the Board's decision to reopen and remand the claim of entitlement to service connection for hypertension, there is no need to address, at this time, VA's compliance with the Veterans Claims Assistance Act of 2000.

II. Analysis

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, as in this case, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The basis of the July 2003 rating decision was that there was no evidence showing that the Veteran had hypertension in service or after service.  However, evidence received subsequent to July 2003 includes the Veteran's Board hearing testimony in March 2014 wherein he testified that he was first diagnosed as having hypertension in service.  The evidence also includes private treatment records (received in May 2014), showing that he had hypertension and noting a history of longstanding elevated blood pressure for at least 10 to 20 years.  

When considering the above-noted additional evidence submitted after July 2003 together with evidence previously on file, the Board finds that the additional evidence received bears substantially upon the specific matter under consideration and meets the low threshold of Shade.  That is, it shows that the Veteran presently has hypertension and has had elevated blood pressure possibly since service.  

Accordingly, the Board concludes that the criteria for reopening the claim of service connection for hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for hypertension is granted.


REMAND

Having reopened the claim for service connection for hypertension, the Board finds that additional development is necessary in order to properly decide the underlying merits of the claim.  Such development includes affording the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d). Under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  In light of evidence discussed above showing a present diagnosis of hypertension and history of hypertension dating possibly back to service, the Board finds that a remand for a VA examination regarding the nature and etiology of the Veteran's hypertension is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, updated pertinent VA and private treatment records should be obtained and associated with the claims file.  

As noted above, in May 2014, following the issuance of the December 2012 supplemental statement of the case, the Board received additional evidence.  This evidence is pertinent to the claim of entitlement to service connection for a heart disorder, to include ischemic heart disease.  The evidence includes private cardiac treatment records from Dr. Stieber, dated in March 2014 and April 2014.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the Agency or Original Jurisdiction (AOJ) for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (c) (2014).  In this case, as the additional evidence was not accompanied by a written waiver of review, this matter must be remanded so that the AOJ can review the additional evidence in the first instance.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Updated private and VA treatment records pertinent to the Veteran's cardiac condition, including hypertension, should be requested and associated with the claims file.  The most recent VA treatment records on file are dated in June 2010, and the most recent private treatment records are from Dr. Steiber, dated in March 2014 and April 2014.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Following receipt of any available outstanding records, schedule the Veteran for a VA examination to obtain an opinion regarding the etiology of his hypertension and claimed heart disease.  More specifically, does the appellant have ischemic heart disease?  The claims file must be made available to the examiner for review in connection with the examination. 

The examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently shown hypertension is related to the Veteran's service.  The examiner must explain all findings and opinions.  The examiner must comment on any high blood pressure readings in service.

3.  The RO should then readjudicate the claims on appeal, including reviewing all newly obtained evidence and completing any additional development deemed necessary.  If any benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a SSOC that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. The case should then be returned to the Board, if in order, for further review. 

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


